NO. 81-152
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1981


DAVE A. ADKINS,
                          Plaintiff, Respondent and
                            Counterclaimant and Defendant,


GERALDINE V. REDEYE and
MARLIN DUANE HUEY,
                          Defendants, Appellants and
                           Counterclaimants and Plaintiffs.


Appeal from:    District Court of the Nineteenth Judicial District,
                In and for the County of Lincoln
                Honorable Robert M. Holter, Judge presiding.
Counsel of Record:
    For Appellants:
          Oleson Law Firm, Kalispell, Montana
          Fennessy, Crocker & Fennessy, Libby, Montana
    For Respondent:
          Williams    &   Sverdrup, Libby, Montana


                                   Submitted on briefs: September 18, 1981
                                                  Decided: December 23, 1981
Filed:.
           2 3 I981



                      #            @          Clerk
Mr.  J u s t i c e Frank B. M o r r i s o n , J r . , d e l i v e r e d t h e O p i n i o n
of t h e Court.



         M a r l i n Duane Huey and G e r a l d i n e V .            Redeye, a p p e l l a n t s ,

a p p e a l from judgment e n t e r e d by t h e D i s t r i c t C o u r t o f t h e

N i n e t e e n t h J u d i c i a l D i s t r i c t on J a n u a r y 8, 1981, and from a n

o r d e r d e n y i n g a p p e l l a n t s ' m o t i o n t o amend t h e f i n d i n g s of

f a c t , c o n c l u s i o n s o f law and judgment e n t e r e d on March 1 0 ,

1981.       The judgment d e c r e e d Dave A . A d k i n s , r e s p o n d e n t , t h e

owner i n f e e s i m p l e of t h e f o l l o w i n g l a n d i n L i n c o l n County,

Montana :

                 The S o u t h w e s t Q u a r t e r o f t h e S o u t h e a s t
                 Q u a r t e r of S e c t i o n 4 , Township 30 N o r t h ,
                 Range 33 W e s t , M.P.M.

         T h i s a p p e a l i n v o l v e s a d i s p u t e o v e r t i t l e t o t h e above-

d e s c r i b e d 40 a c r e t r a c t o f t i m b e r l a n d , o r i g i n a l l y owned by

P h i l l i p Redeye.

        P h i l l i p d i e d i n a n a c c i d e n t i n 1955.          H i s e s t a t e was

p r o b a t e d and a f i n a l d e c r e e and o r d e r was e n t e r e d i n L i n c o l n

County, Montana, on November 23, 1956.                              T h i s d e c r e e and

o r d e r d i s t r i b u t e d t h e 40 a c r e t r a c t t o P h i l l i p ' s w i f e ,

G e r a l d i n e V.   Redeye ( a / k / a     G e r a l d i n e Huey) and t o P h i l l i p ' s

two y e a r o l d s o n M a r l i n Duane Redeye ( a / k / a M a r l i n Duane

Huey) a s t e n a n t s i n common.              The November 2 3 , 1956 o r d e r and

d e c r e e was f i l e d i n t h e c o u r t p r o b a t e r e c o r d ; however, no

copy was e v e r c e r t i f i e d and f i l e d i n t h e o f f i c e o f t h e

L i n c o l n County C l e r k and R e c o r d e r .

        G u a r d i a n s h i p o v e r t h e e s t a t e and p e r s o n o f M a r l i n Duane

was g r a n t e d t o G e r a l d i n e by t h e Montana c o u r t .              Geraldine

and M a r l i n moved t o Washington s h o r t l y a f t e r P h i l l i p ' s

death.        S u b s e q u e n t l y , G e r a l d i n e p e t i t i o n e d and was g r a n t e d

g u a r d i a n s h i p o f M a r l i n Duane i n t h e S t a t e o f Washington.
         I n 1961, G e r a l d i n e p e t i t i o n e d t h e Montana c o u r t t o

remove t h e p e r s o n a l p r o p e r t y s u b j e c t t o t h e Montana g u a r d i a n -

ship.       Removal of p e r s o n a l p r o p e r t y t o t h e S t a t e of Washington

was a u t h o r i z e d by a c o u r t o r d e r d a t e d December 8 , 1961.

T h i s o r d e r d i d n o t t e r m i n a t e t h e Montana g u a r d i a n s h i p .

        Tax r e c e i p t s f o r t h e p r o p e r t y w e r e m a i l e d by t h e L i n c o l n

County T r e a s u r e r ' s o f f i c e t o t h e r e c o r d t i t l e - o w n e r ,    Phillip

Redeye f o r t h e y e a r s 1956 t o 1959 a s f o l l o w s :

                                                          Redeye, P h i l l i p
                                                          Troy, Montana

                                                          Redeye, P h i l l i p
                                                          c/o G e r a l d i n e V.       Redeye
                                                          Troy, Montana

                                                          Redeye, P h i l l i p
                                                          c / o J a c o b Redeye
                                                          Troy, Montana

                                                          Redeye, P h i l l i p
                                                          c / o M r s . G e r a l d i n e Huey
                                                          2400 Donovan, Bellingham,
                                                          Washington

        The r e c o r d i s somewhat u n c l e a r a s t o who made payment

of t h e t a x e s .    P h i l l i p ' s f a t h e r , J a c o b Redeye, p a i d t h e

t a x e s f o r t h e y e a r 1957 and r e c e i v e d a n a s s i g n m e n t of t a x

sale certificate.              A p p a r e n t l y , payment of t h e s e t a x e s was

s u b s e q u e n t l y redeemed f o r J a c o b n e v e r o b t a i n e d a t a x deed

f o r the property.            Geraldine t e s t i f i e d t h a t she d i d n o t

know who had made t h e t a x payments b u t had assumed t h a t t h e

a t t o r n e y who had p r o b a t e d P h i l l i p ' s e s t a t e and handled t h e

g u a r d i a n s h i p p r o c e e d i n g s was t a k i n g c a r e of such m a t t e r s .

        I n 1960, 1961, 1962, 1963, and 1 9 6 4 no t a x payments

w e r e made on t h e 4 0 a c r e p a r c e l .         On August 1 0 , 1965, M r s .

Dave A. Adkins p a i d t h e d e f a u l t e d t a x e s and o b t a i n e d a n

a s s i g n m e n t of t a x s a l e s c e r t i f i c a t e from t h e T r e a s u r e r of

L i n c o l n County.
        T h e r e a f t e r , Dave A. Adkins undertook p r o c e e d i n g s t o

o b t a i n a t a x deed.        Adkins, v i a r e g i s t e r e d m a i l , s e n t n o t i c e

of h i s a p p l i c a t i o n f o r t a x deed t o t h e r e c o r d t i t l e - o w n e r ,

P h i l l i p Redeye, and a l s o t o M r s .           G e r a l d i n e Huey.     Adkins

m a i l e d t h e s e n o t i c e s t o t h e o n l y a d d r e s s a v a i l a b l e from t h e

County T r e a s u r e r ' s r e c o r d s ,   2400 Donovan, Bellingham,

Washington.          T h i s n o t i c e was r e t u r n e d by t h e p o s t a l s e r v i c e

marked "Moved          --   Not Forwardable."

        Adkins t h e n p u b l i s h e d n o t i c e of h i s a p p l i c a t i o n f o r t a x

deed i n t h e "Western News," a newspaper of g e n e r a l c i r c u l a t i o n

i n L i n c o l n County, Montana.              This p u b l i c a t i o n appeared f o r

two c o n s e c u t i v e weeks on t h e 1 0 t h and 1 7 t h of F e b r u a r y ,

1966.      Adkins s u b s e q u e n t l y a p p l i e d f o r and r e c e i v e d a t a x

deed t o t h e 40 a c r e s on May 4 , 1966.

        T h e r e a f t e r , Adkins used t h e l a n d .          He h a r v e s t e d C h r i s t m a s

t r e e s on o c c a s i o n and had i t s e l e c t i v e l y logged i n 1969.

He a l s o pruned and t h i n n e d on t h e p r o p e r t y .             Adkins c o n t i n u e d

t o pay a l l t a x e s on t h e p r o p e r t y a s t h e y came due.

        On A p r i l 5 , 1979, Dave Adkins commenced an a c t i o n t o

q u i e t t i t l e t o the property.             G e r a l d i n e and M a r l i n responded

and c o u n t e r - c l a i m e d a l l e g i n g t h a t t h e t a x deed r e l i e d on by

Adkins was i n v a l i d f o r f a i l u r e t o comply w i t h s t a t u t o r y

requirements.           G e r a l d i n e and M a r l i n t e n d e r e d a l l t a x e s ,

p e n a l t i e s , and i n t e r e s t a c c r u e d from 1960 t o t h e p r e s e n t .

        A t r i a l was h e l d on October 9, 1980.                     The D i s t r i c t

Court, s i t t i n g without jury, quieted t i t l e t o t h e property

i n Dave A. Adkins.

        The p a r t i e s p r e s e n t t h e f o l l o w i n g i s s u e s :

        1)      Whether Dave A. Adkins complied w i t h t h e s t a t u t o r y

r e q u i r e m e n t s n e c e s s a r y t o o b t a i n a v a l i d t a x deed?
         2)      Whether Dave A. Adkins a c q u i r e d t i t l e by a d v e r s e

possession?

         3)      Whether t h e a l l e g e d n e g l i g e n c e of t h e a t t o r n e y who

p r o b a t e d t h e e s t a t e of P h i l l i p Redeye and handled t h e Montana

g u a r d i a n s h i p p r o c e e d i n g s p r e c l u d e s Dave A. Adkins from

obtaining t i t l e t o t h e property?

W e f i n d t h e f i r s t i s s u e t o be d i s p o s i t i v e .

        Appellants contend t h a t Adkin's procedure i n o b t a i n i n g

a t a x deed t o t h e d i s p u t e d p r o p e r t y i s d e f i c i e n t f o r two

r e a s o n s : F i r s t , t h e r e was a d e f e c t i n t h e t a x t i t l e c h a i n

and, s e c o n d l y t h e r e was i n s u f f i c i e n t n o t i c e t o G e r a l d i n e and

M a r l i n a t t h e t i m e of a p p l i c a t i o n f o r t a x t i t l e .

        A p p e l l a n t s a r g u e t h a t t h e p a r t y who p a i d t h e d e f i c i e n t

t a x a s s e s s m e n t s and r e c e i v e d a n a s s i g n m e n t of t a x s a l e

c e r t i f i c a t e on August 1 0 , 1965, was a M r s .              Dave A . Adkins,

whereas t h e p a r t y who undertook a c t i o n c u l m i n a t i n g i n t h e

r e c e i p t of a t a x deed on May 4 , 1966, was Dave A. Adkins.

A p p e l l a n t s a s s e r t t h a t no e v i d e n c e was e v e r p r e s e n t e d i n

t h i s m a t t e r e s t a b l i s h i n g a l e g a l r e l a t i o n s h i p between t h e

two p a r t i e s .    Thus, a p p e l l a n t s a l l e g e a d e f e c t i n t h e c h a i n

o f t a x t i t l e which n e c e s s a r i l y i n v a l i d a t e s t h e t i t l e u l t i m a t e l y

o b t a i n e d by Dave A. Adkins.

        A f t e r reviewing t h e record i n t h i s m a t t e r , it i s c l e a r

t h a t t h i s c o n t e n t i o n was never r a i s e d a s a n i s s u e i n t h e

D i s t r i c t C o u r t and c a n n o t now be r a i s e d h e r e .        Kearns v .

McIntyre Const. Co.              ( 1 9 7 7 ) , 173 Mont. 239,           567 P.2d 433.

I n f a c t , appellants' pleadings a s s e r t t h a t

                ". . .     on t h e 1 0 t h of August, 1965, Minnie
                0 . Anderson,           T r e a s u r e r of L i n c o l n County,
                Montana, a s s i g n e d t o c o u n t e r c l a i m a n t d e f e n -
                d a n t (Dave A . Adkins) a n a s s i g n m e n t of t a x
                s a l e s c e r t i f i c a t e f o r unpaid p r o p e r t y t a x e s
                owed t o s a i d County of L i n c o l n f o r t h e y e a r
                1960; t h a t on t h e 4 t h of May, 1966, s a i d
                Minnie 0. Anderson, L i n c o l n County T r e a s u r e r ,
                e x e c u t e d and d e l i v e r e d a t a x deed f o r s a i d
                p r o p e r t y t o c o u n t e r c l a i m a n t d e f e n d a n t (Dave
                A. Adkins)       ."
Having a d m i t t e d t h e s e f a c t s , a p p e l l a n t s c a n n o t c l a i m on

a p p e a l t h a t t h e c h a i n of t i t l e r e l i e d upon by Dave A. Adkins

i n o b t a i n i n g h i s t a x deed was n o t s u f f i c i e n t l y proven.

        A p p e l l a n t s a l s o c o n t e n d t h a t Adkins f a i l e d t o comply

with t h e s t a t u t o r y requirements,            f o r obtaining a valid tax

deed b e c a u s e Adkins d i d n o t g i v e a p p e l l a n t s p r o p e r n o t i c e a s

r e q u i r e d i n 1966 by S e c t i o n 84-4151,          R.C.M.,       1947 ( p r e s e n t l y

c o d i f i e d a s S e c t i o n 15-18-202,      MCA).       Therefore, appellants

c l a i m t h a t Adkins' t a x deed i s i n v a l i d and t h a t t h e y a r e

e n t i t l e d t o redeem t h e p r o p e r t y by p a y i n g a l l t a x e s , p e n a l t i e s ,

and i n t e r e s t a c c r u e d from 1960 t o p r e s e n t .

        S e c t i o n 84-4151,     R.C.M.,      1947, p r o v i d e s i n p e r t i n e n t

part:

               "The p u r c h a s e r of p r o p e r t y s o l d f o r d e l i n -
               quent taxes         ...         must, a t l e a s t s i x t y ( 6 0 )
               days previous t o t h e e x p i r a t i o n of t h e t i m e
               f o r redemption, o r a t l e a s t s i x t y (60) days
               b e f o r e h e a p p l i e s f o r a deed, s e r v e upon t h e
               owner of t h e p r o p e r t y p u r c h a s e d , --     i f known
                ...        a written notice           ...         and t h e owner
               of t h e p r o p e r t y   . ..      h a s t h e r i g h t of re-
               demption i n d e f i n i t e l y u n t i l such n o t i c e h a s
               been g i v e n     . . .      I n a l l c a s e s where t h e p o s t -
               o f f i c e a d d r e s s of t h e owner       . . .        i s unknown,
               t h e a p p l i c a n t s h a l l p u b l i s h once a week f o r
               two ( 2 ) s u c c e s s i v e weeks i n a newspaper pub-
               l i s h e d i n t h e county where t h e p r o p e r t y i s
               s i t u a t e d , a n o t i c e s u b s t a n t i a l l y i n t h e follow-
               i n g form     . . ."
        This Court has c o n s i s t e n t l y held t h a t t h e s t a t u t o r y

r e q u i r e m e n t s f o r o b t a i n i n g a t a x deed must be f u l l y s a t i s f i e d .

Lowery v. G a r f i e l d County ( 1 9 4 9 ) , 1 2 2 Mont. 571, 208 P.2d
478.     The c o u r t i n Lowery a l s o s t a t e d t h a t :

               "The g i v i n g of t h e n o t i c e i s j u r i s d i c t i o n a l
               and u n l e s s t h e r e q u i r e m e n t of t h e law i n
               r e s p e c t t o s u c h n o t i c e i s complied w i t h and
               t h a t f a c t e s t a b l i s h e d by t h e a f f i d a v i t f i l e d
               w i t h t h e c o u n t y t r e a s u r e r t h e t a x deed may
               not legally issue."                  1 2 2 Mont. a t 580, 208
               P.2d a t 483.
With t h i s i n mind w e t u r n t o t h e n o t i c e g i v e n i n t h i s c a s e .

        Adkins f i r s t a t t e m p t e d s e r v i c e o f h i s n o t i c e of a p p l i c a -

t i o n f o r t a x deed by m a i l i n g r e g i s t e r e d l e t t e r s c o n t a i n i n g

such n o t i c e t o t h e a d d r e s s and names l i s t e d on t h e 1959 t a x

r e c e i p t r e c o r d s of t h e County T r e a s u r e r .        This t a x r e c e i p t

f o r 1959, t h e y e a r i n which t a x e s had l a s t been p a i d upon

t h e p r o p e r t y , l i s t e d P h i l l i p Redeye a s t h e r e c o r d t i t l e -

owner and n o t e d t h e m a i l i n g a d d r e s s t o be: c/o M r s .               Geraldine

Huey, 2 4 0 0 Donovan, Bellingham, Washington.

        These n o t i c e s w e r e r e t u r n e d t o Adkins marked "Moved                       --
Not Forwardable."               Adkins t h e n p u b l i s h e d t h e s t a t u t o r y

n o t i c e r e q u i r e d by S e c t i o n 84-4151,       R.C.M.,       1947 i n t h e

"Western News" on F e b r u a r y 1 0 t h and 1 7 t h , 1966.                     Adkins t h e n

proceeded t o o b t a i n a t a x deed t o t h e p r o p e r t y on May 4 ,

1966.

        A p p e l l a n t s a r g u e t h a t , a l t h o u g h P h i l l i p Redeye was

s t i l l l i s t e d a s t h e r e c o r d t i t l e - o w n e r on t h e t r e a s u r e r ' s

t a x r o l l s , n e v e r t h e l e s s Adkins c o u l d e a s i l y have s e a r c h e d

t h e p r o b a t e judgment book, found t h e o r d e r and d e c r e e , and

t h u s d e t e r m i n e d t h e t r u e owners of t h e p r o p e r t y .         Appellants

c l a i m t h a t Adkins' f a i l u r e t o c o n d u c t such a s e a r c h r e s u l t e d

i n d e f e c t i v e n o t i c e b e c a u s e Adkins' e f f o r t s a t g i v i n g n o t i c e

c o m p l e t e l y e x c l u d e d t h e minor, M a r l i n Duane Huey, from t h e

notice process.

        The d u t y owed by a t a x deed a p p l i c a n t f o r d i s c o v e r i n g

a l l t r u e owners of p r o p e r t y and t h e i r c o r r e c t a d d r e s s e s was

r e c e n t l y d i s c u s s e d by t h i s C o u r t i n Madden v .        Zimmerman

( 1 9 7 5 ) , 166 Mont. 285, 532 P.2d 4 1 4 .            I n Madden w e s t a t e d

that:
                "The s t a t u t e (884-4151, R.C.M.               1947) s e t s f o r t h
                t h e n o t i c e r e q u i r e d by a p e t i t i o n e r f o r a t a x
                deed, t o r e q u i r e more i s n o t w i t h i n t h e power
                of t h i s C o u r t .      To r e q u i r e t h e p e t i t i o n e r t o
                 s e a r c h o t h e r o r a l l l e g a l r e c o r d s and t o be on
                 n o t i c e of a l l l e g a l p u b l i c a t i o n s which may
                 a f f e c t t i t l e t o t h e p r o p e r t y would be o n e r o u s .



                 " T h e r e f o r e t h e burden must f a l l t o t h e t a x -
                 p a y e r t o keep t h e t a x i n g a u t h o r i t i e s informed
                 of h i s i n t e r e s t i n t h e l a n d and h i s c u r r e n t
                 address. "          ( c i t a t i o n o m i t t e d ) 166 Mont. a t
                 289-290, 532 P.2d a t 417.

        Applying t h i s h o l d i n g t o t h e i n s t a n t c a s e , i t i s c l e a r

t h a t a p p e l l a n t s had a d u t y t o keep t h e L i n c o l n County t a x i n g

a u t h o r i t i e s a p p r i s e d of t h e i r c o r r e c t a d d r e s s .     Such a c t i o n

was n e v e r t a k e n .      Adkins conducted t h e s e a r c h r e q u i r e d of

him t o a s c e r t a i n t h e owners of t h e p r o p e r t y .                  H e then

complied w i t h t h e r e q u i r e m e n t s of S e c t i o n 84-4151,                 R.C.M.,

1947, r e l a t i n g t o t h e g i v i n g of n o t i c e .           Adkins a t t e m p t e d t o

g i v e n o t i c e by r e g i s t e r e d m a i l ; once t h i s f a i l e d h e r e s o r t e d

t o t h e s t a t u t o r i l y p e r m i s s i b l e mode of n o t i c e by p u b l i c a t i o n .

        W e h o l d t h a t Adkins'          compliance w i t h S e c t i o n 84-4151,

R.C.M.,      1947, a f f o r d e d G e r a l d i n e , p e r s o n a l l y , and M a r l i n

Duane, t h r o u g h G e r a l d i n e , h i s g u a r d i a n of b o t h p e r s o n and

e s t a t e , p r o p e r n o t i c e of t h e a p p l i c a t i o n f o r t a x deed.

Although t h e q u e s t i o n h a s n o t a r i s e n o f t e n o r r e c e n t l y ,

o t h e r j u r i s d i c t i o n s have h e l d t h a t n o t i c e by p u b l i c a t i o n i s

s u f f i c i e n t a s t o a minor's i n t e r e s t i n r e a l property.                    Hardy

v . Beaty ( 1 8 9 2 ) , 84 Tex. 562, 19 S.W. 778; Wheeler v . S c u l l y ,

e t al.     (1872. C t . of App.),               50 N.Y. 666.      4 2 Am.Jur.2dI

I n f a n t s , S197, p r o v i d e s i n p a r t :

                 "Moreover, t h e r u l e s t h a t unknown c l a i m a n t s
                 of p r o p e r t y may be s e r v e d by p u b l i c a t i o n and
                 t h a t a judgment r e n d e r e d a g a i n s t them i s v a l i d
                 a t l e a s t t o t h e e x t e n t t h a t i t i s i n rem o r
                 quasi i n r e m apply t o i n f a n t defendants."

        T h e r e f o r e , w e h o l d Dave A. Adkins p r o p e r l y complied

with a l l necessary s t a t u t o r y requirements f o r obtaining a

t a x deed and t h e deed i s s u e d by t h e L i n c o l n County T r e a s u r e r
on May 4 , 1966 i s v a l i d .             The i s s u e of a d v e r s e p o s s e s s i o n i s

moot.

        A p p e l l a n t s ' a l l e g a t i o n r e g a r d i n g t h e n e g l i g e n c e of t h e

a t t o r n e y who p r o b a t e d P h i l l i p Redeye's e s t a t e and who handled

t h e g u a r d i a n s h i p p r o c e e d i n g s f o r G e r a l d i n e Redeye was n e v e r

r a i s e d i n t h e pleadings nor presented t o t h e D i s t r i c t Court.

A s p r e v i o u s l y s t a t e d , i s s u e s must be p r e s e n t e d b e f o r e t h e

D i s t r i c t C o u r t and may n o t be r a i s e d f o r t h e f i r s t t i m e on

appeal.        Kearns v . McIntyre Const. Co.                      (1977), supra.

T h e r e f o r e , t h i s C o u r t d e c l i n e s t o r e v i e w a p p e l l a n t s ' second

issue.

        The judgment of t h e D i s t r i c t C o u r t i s a f f i r m e d .




W Concur:
 e